August 12, 2013 Mary A. Cole Division of Investment Management United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Goldman Sachs BDC, Inc. Registration Statement on Form N-2 filed March 29, 2013 File Nos.: 333-187642; 814-00998 Dear Ms. Cole: Goldman Sachs BDC, Inc. (the “Company”) hereby confirms that: · the Company is responsible for the accuracy and adequacy of the disclosure in the filings; · Staff comments or changes to disclosure in response to Staff comments in the filings reviewed by the Staff do not foreclose the Commission from taking any action with respect to the filings; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or comments, please feel free to call me at (203) 983-2505. Sincerely, /s/ Jonathan Lamm Jonathan Lamm Chief Financial Officer and Treasurer cc: Jason Colombo, Esq. (Goldman Sachs Asset Management, L.P.) Paul D. Tropp, Esq. (Fried, Frank, Harris, Shriver & Jacobson LLP)
